Citation Nr: 1031339	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, claimed as bilateral foot blisters, to include as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from July 1966 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO rating decision of the Department of 
Veterans Affairs Regional Office in St. Petersburg, Florida.  In 
that decision, the RO denied a claim for service connection for 
"recurrent cellulitis of the feet (claimed as bilateral foot 
blisters)."  

This case was remanded for further development several times.  
The file reflects that in compliance with the last remand a 
supplemental statement of the case (SSOC) was issued.  


FINDING OF FACT

The Veteran expressed his desire to withdraw his appeal for 
service connection for a bilateral foot disability in June 2010 
before a decision by the Board was issued on the claim.  


CONCLUSION OF LAW

The appeal with regard to service connection for a bilateral foot 
disability has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the withdrawn claim in this case is decided as a matter of 
law, no discussion of the duties to notify and assist is 
necessary.  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board promulgates a final decision on the 
matter in question.  See 38 C.F.R. § 20.204(b) (2009); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it is 
not viable).  

The withdrawal of an appeal effectively creates a situation where 
there is no longer an allegation of error of fact or law with 
respect to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  See 
38 U.S.C.A. § 7105(d)(5) (West 2002).  

In a July 2010 statement, the Veteran and his representative made 
clear in writing that the Veteran intended to withdraw the claim 
of service connection for a bilateral foot disability.  The 
withdrawal of this issue is valid.  Once the Veteran withdrew 
this issue, there remained no allegations of error of fact or law 
for appellate consideration.  The Board does not have 
jurisdiction to review this issue.  38 U.S.C.A. § 7105(d)(5).  As 
a result, the claim for a bilateral foot disability is dismissed.  


ORDER

The appeal regarding a claim for service connection for a 
bilateral foot disability is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


